
	
		II
		110th CONGRESS
		1st Session
		S. 2099
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Salazar (for
			 himself, Mr. Roberts, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the Medicare competitive bidding demonstration project for clinical laboratory
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Access to Laboratory
			 Services Act of 2007.
		2.Repeal of the Medicare
			 competitive bidding demonstration project for clinical laboratory
			 services
			(a)In
			 generalSection 1847 of the Social Security Act (42 U.S.C.
			 1395w–3) is amended by striking subsection (e).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
